DETAILED ACTION
Application 16/604319, “METHOD FOR PATTERNING LITHIUM METAL SURFACE AND ELECTRODE FOR LITHIUM SECONDARY BATTERY USING THE SAME”, is the national stage entry of a PCT application filed on 8/17/18, and claims priority from a foreign application filed on 8/17/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 10/10/19. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ryou (Ryou et al., "Mechanical Surface Modification of Lithium Metal: Towards Improved Li Metal Anode Performance by Directed Li Plating", Advanced Functional Materials, 2015, Vol. 25, No. 6, pp. 834-841) and Ishikawa (US 2013/0295453).
Regarding claims 1 and 2, Ryou teaches a method (Figure 3; section 2.1) for patterning a lithium metal surface, comprising the steps of: (S1) forming an intaglio or relief pattern having a predetermined size on a patterning substrate; (S2) either (a) compressing lithium metal physically to a surface of the patterning substrate having the pattern formed thereon to form the predetermined pattern on the surface of the lithium metal, or (b) applying liquid lithium to the surface of the patterning substrate having the pattern formed thereon and solidifying the liquid lithium to form the predetermined pattern on the surface of the lithium metal; and (S3) separating the lithium metal having the predetermined pattern formed thereon from the patterning substrate.   
More specifically, the method described in section 2.1 and Figure 3 forms a relief pattern on a lithium metal surface using a patterning surface [a substrate] of a roller having a pattern of predetermined size formed thereon, by compressing the lithium metal, and finally separates the patterning surface from the lithium metal as the roller proceeds.
  
Ryou teaches the patterning substrate comprises silicon shaping features (“micro-needles… silicon”, section 2.1).
However, Rou does not expressly teach i) wherein the patterning substrate is at least one selected from a silicon wafer or polycarbonate substrate, and ii) wherein the patterning substrate is a silicon wafer, and the method further comprises a step of forming a photoresist coating layer on a surface of the silicon wafer having the pattern formed thereon, before carrying out step (S2), as in claim 2.  

It would have been obvious to a person having ordinary skill in the art at the time of invention to replace the patterning device of Ryou (a patterned roller) with the patterning device of Ishikawa (a patterning substrate which is a silicon wafer) since both patterning devices were known in the art as effective for pressing a pattern into a metal layer of an anode at the time of invention.  Moreover, it would have been obvious to include photoresist processing to create the patterning substrate as was “conventional resist lithography” as described by Ishikawa at paragraph [0057].
Such a modification merely requires the simple substitution of one known element for another to yield predictable results therefore, a prima facie case of obviousness exists accordance with MPEP 2141.


Regarding claim 4, Ryou and Ishikawa remain as applied to claim 1.  Ryou further teaches wherein a horizontal section of the intaglio or relief pattern having the predetermined size has a size of 10 to 900 microns.  See Ryou Figure 2b where the pins which create relief features have a width of about 0.3 mm and the distance 

Regarding claim 5, Ryou and Ishikawa remain as applied to claim 1.  Ryou further teaches wherein a horizontal section of the intaglio or relief pattern having the predetermined size has a polygonal, circular or elliptical shape (see Ryou Figures 3 and 11).

Regarding claim 6, Ryou and Ishikawa remain as applied to claim 1.  Ryou further teaches wherein the intaglio or relief pattern having the predetermined size has a depth or height corresponding to 0.01 to 1 times of the size of a horizontal section of the intaglio or relief pattern having the predetermined size. See Ryou Figures 2c and 4d (copied below) which illustrate the protrusions and relief features having depth approximately equal to the horizontal cross section.  Moreover, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device 

    PNG
    media_image1.png
    591
    726
    media_image1.png
    Greyscale


Regarding claim 8, Ryou and Ishikawa remain as applied to claim 1.  The cited art further teaches the disclosed methods being used to produce an electrode for a lithium battery (Ryou at abstract and introduction; Ishikawa at abstract).


Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ryou (Ryou et al., "Mechanical Surface Modification of Lithium Metal: Towards Improved Li Metal Anode Performance by Directed Li Plating", Advanced Functional Materials, 2015, Vol. 25, No. 6, pp. 834-841) and Ishikawa (US 2013/0295453) and Yamashita (US 2015/0064909).
Regarding claim 3, Ryou and Ishikawa remain as applied to claim 1.  Ryou and Ishikawa teach a method of patterning a metallic anode layer using a patterning substrate, wherein the patterning substrate is a patterned silicon wafer made using conventional resist lithography as described in the rejection of claim 2.  
The cited art does not appear to teach wherein patterning substrate is a polycarbonate substrate, and step (S1) is carried out by preparing a silicon wafer having the relief or intaglio pattern with a predetermined size and compressing the polycarbonate substrate physically thereto to form the polycarbonate substrate having the pattern formed thereon. 
In the imprinting art, Yamashita teaches that as an alternative to conventional resist lithography, mold imprinting may be used to produce fine patterns using less expensive equipment (paragraph [0002]).  Yamashita further teaches that such an imprinting system may utilize a method wherein step (S1) is carried out by preparing a silicon wafer having the relief or intaglio pattern with a predetermined size and compressing a polymer substrate physically thereto to form a polymer substrate having the pattern formed thereon (paragraphs [0003-0007]), wherein the polymer of the polymer substrate is a polycarbonate (paragraph [0149]).  Yamashita further teaches that such a technique protects a silicon mold by using a less expensive polymer mold for most of the imprinting (paragraph [0005]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the method of Ryou-Ishikawa such that step (S1) is carried out by .


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ryou (Ryou et al., "Mechanical Surface Modification of Lithium Metal: Towards Improved Li Metal Anode Performance by Directed Li Plating", Advanced Functional Materials, 2015, Vol. 25, No. 6, pp. 834-841) and Ishikawa (US 2013/0295453) and Asai (US 2014/0295264).
Regarding claim 7, Ryou and Ishikawa remain as applied to claim 2.  Ryou and Ishikawa teach a method of patterning a metallic anode layer using a patterning substrate, wherein the patterning substrate is a patterned silicon wafer made using conventional resist lithography as described in the rejection of claim 2.  
The cited art does not explicitly teach wherein the photoresist coating layer has a thickness of 0.7 and 1.5 microns.
However, as described in MPEP 2144.05, a prima facie case of obviousness exists when the range disclosed by the prior art does not encompass the claimed range, but is close enough so that a skilled artisan would expect similar results.  Furthermore, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the 
  In this case, Ishikawa does teach a range of preferred photoresist values, but does teach an embodiment with the thickness of the silicon layer being 1.62 microns (paragraph [0070]) and the claimed recitation of dimension is not found to imply a substantially different effect than that produced in the prior art.  Thus, the claimed range is found to be obvious over the cited art because i) the claimed range is close enough to that taught by Ishikawa that substantially the same effect of a resist layer sufficient to facilitate a lithographical patterning technique is provided, and ii) the difference is merely one of scale, not tied to functional significance.
Moreover, in the battery art, Asai teaches a lithographic technique for patterning a substrate, the technique making use of a resist layer of 1.5 micron thickness (paragraph [0089]).  Thus, it would have been obvious to a person having ordinary skill in the art to substitute a thickness of 1.5 microns as taught by Asai for the 1.62 micron thickness taught by Ishikawa, with reasonable expectation of success in using the photoresist layer to selectively pattern an etchable substrate.  Such a modification merely requires the simple substitution of one known element for another to yield predictable results therefore, a prima facie case of obviousness exists accordance with MPEP 2141.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723